

117 S2103 IS: Accountability for Federal Law Enforcement Act
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2103IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Padilla introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Revised Statutes of the United States to hold certain public employers liable in civil actions for deprivation of rights, and for other purposes.1.Short titleThis Act may be cited as the Accountability for Federal Law Enforcement Act.2.Civil action for deprivation of rightsSection 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) is amended—(1)by striking Every and inserting the following:(a)In this section, the term public employer means a Federal law enforcement agency that, at the time of a deprivation of any rights, privileges, or immunities described in section (b), employs, or contracts with an individual to perform the duties of, a Federal law enforcement officer or any other officer empowered by law to execute searches, to seize evidence, or to make arrests.(b)Every;(2)in subsection (b), as so designated, by inserting the United States or before any State; and(3)by adding at the end the following:(c)If, while acting under color of law, any officer who is empowered by law to execute searches, to seize evidence, or to make arrests subjects or causes to be subjected any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, the public employer of that officer shall be liable to the party injured for the conduct of the officer in an action at law, suit in equity, or other proper proceeding for redress, regardless of whether a policy or custom of the public employer caused the violation, and regardless of whether the officer has any defense or immunity from suit or liability. This paragraph shall constitute a waiver of sovereign immunity with respect to Federal law enforcement agencies for any claim brought under this section. Nothing in this paragraph shall be construed to limit or preclude any legal, equitable, or other remedy that is available, under this section or under any other source of law, against an individual officer..